PER CURIAM: *
Felipe Anzaldua appeals the sentence imposed following his guilty-plea conviction of possessing with the intent to distribute approximately 38 kilograms of marijuana. He argues that the district court clearly erred in denying him a minor-role adjustment pursuant to U.S.S.G. § 3B1.2.
The district court’s finding that Anzaldua was not a minor participant in his offense of conviction is plausible in light of the record as a whole and, thus, is not clearly erroneous. See United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir.), cert. denied, 546 U.S. 910, 126 S.Ct. 268, 163 L.Ed.2d 241 (2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.